{¶ 24} I concur in the majority's analysis and disposition of Appellant's first assignment of error.
 {¶ 25} I further concur in the majority's analysis and disposition of Appellant's second assignment of error but would rely on State v.Zima (2004), 102 Ohio St. 3d, as the authority for doing so.2 InZima the Supreme Court noted in footnote three that it (the Ohio Supreme Court) had found no corresponding authority for rejecting Blockburger and its progeny in the context of successive prosecutions. Id, at 69. Appellant does not direct us to any. As such, I concur in overruling this assignment of error.
HON. WILLIAM B. HOFFMAN
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Juvenile Division, Morrow County, Ohio, is affirmed.
Costs assessed to Appellant.
2 State v. Gose was a Per Curiam opinion in which one panel member dissented without separate opinion. *Page 1